DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
 Response to Amendment
Claims 1-6, 9-15, and 18 are currently pending. Claims 1, 2, 4-6, 9-11, 14, 15, and 18 have been amended. Claims 8 and 17 have been cancelled. The claims have been amended to overcome the objections, 35 U.S.C. 112(a) rejections, and/or 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 02 September 2020.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
“calculating a pressure gradient ∆Pstenosis for the stenosis region comprises:” in line 23 of claim 1 should read “calculating a pressure gradient ∆Pstenosis for the stenosis region, wherein the step of calculating the pressure gradient ∆Pstenosis for the stenosis region comprises:”
“calculating a pressure gradient ∆Pstenosis for the stenosis region comprises:” in line 26 of claim 10 should read “calculating a pressure gradient ∆Pstenosis for the stenosis region, wherein the step of calculating the pressure gradient ∆Pstenosis for the stenosis region comprises:”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4, 9, 11-13, and 18 are further rejected due to their dependency to claims 1 or 10.
Claim 1 recites the limitation “the cross-sectional area of each location” in line 27. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should recite “the cross-sectional area of each location of the blood vessel” or “the cross-sectional area of each location of the stenosis region.” Clarification is requested.
Claim 1 recites the limitation “the impedance catheter” in line 40. There is insufficient antecedent basis for this limitation in the claim. Although claim 2 mentions that the primary device is an impedance catheter, “impedance catheter” was not previously recited in claim 1. However, “the primary device” was recited. Examiner suggests amending the limitation to recite “the primary device” instead.
Claim 1 recites an equation for the plaque parameter in line 41. However, “I” is unclear because it is unclear what “I” represents. Examiner suggests amending claim 1 to recite what “I” is.
Claim 1 recites the limitation “K1t=n∙∆t” in line 42. There is insufficient antecedent basis for this limitation in the claim. “K1t=n∙∆t” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “Kt=n∙∆t
Claim 1 recites that limitation “a cross-sectional area of each location of the blood vessel at the time point t” in lines 43-44. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is supposed to refer to “the cross-sectional area of each location of the blood vessel” as mentioned line 39. Clarification is requested.
Claim 1 recites the limitation “the obtained sectional area” in line 46. There is insufficient antecedent basis for this limitation in the claim. “The obtained sectional area” was not previously mentioned in the claim. However, line 39 does mention “obtained cross-sectional area of each location of the blood vessel.” Examiner suggests amending the limitation in line 46 to recite “the obtained cross-sectional area of each location of the blood vessel.”
Claim 5 recites the limitation “the time point t=n∙∆t” in line 2. There is insufficient antecedent basis for this limitation in the claim. This limitation was not previously mentioned in the claim or in the previous claims. Examiner suggests amending the limitation to recite “a time point t=n∙∆t.”
Claim 5 recites the limitation “the sectional area Areat=(n-1)∙∆t” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the sectional area” is referring to the sectional area of blood vessel in claim 4, which is “Areat=0.” Furthermore, it is unclear if “the sectional area” should recite “the cross-sectional area of each location of the blood vessel.” Clarification is requested.
Claim 5 recites the limitation “the sectional area of the blood vessel” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation should recite “the cross-sectional area of each location of the blood vessel” as previously mentioned in claim 1. Clarification is requested.
Claim 6 recites the limitation “the sectional diameter” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. “The sectional diameter” was not previously mentioned 
Claim 10 recites the limitation “the cross-sectional area of each location” in line 30. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should recite “the cross-sectional area of each location of the blood vessel” or “the cross-sectional area of each location of the stenosis region.” Clarification is requested.
Claim 10 recites the limitation “the impedance catheter” in line 43. There is insufficient antecedent basis for this limitation in the claim. Although claim 11 mentions that the primary device is an impedance catheter, “impedance catheter” was not previously recited in claim 10. However, “the primary device” was recited. Examiner suggests amending the limitation to recite “the primary device” instead.
Claim 10 recites an equation for the plaque parameter in line 44. However, “I” is unclear because it is unclear what “I” represents. Examiner suggests amending claim 10 to recite what “I” is.
Claim 10 recites the limitation “K1t=n∙∆t” in line 45. There is insufficient antecedent basis for this limitation in the claim. “K1t=n∙∆t” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “Kt=n∙∆t” as this is mentioned as the plaque parameter in line 44.
Claim 10 recites that limitation “a cross-sectional area of each location of the blood vessel at the time point t” in lines 46-47. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is supposed to refer to “the cross-sectional area of each location of the blood vessel” as mentioned line 42. Clarification is requested.
Claim 10 recites the limitation “the obtained sectional area” in line 49. There is insufficient antecedent basis for this limitation in the claim. “The obtained sectional area” was not previously mentioned in the claim. However, line 42 does mention “obtained cross-sectional area of each location 
Claim 14 recites the limitation “the sectional area Areat=(n-1)∙∆t” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the sectional area” is referring to the sectional area of blood vessel in claim 13, which is “Areat=0.” Furthermore, it is unclear if “the sectional area” should recite “the cross-sectional area of each location of the blood vessel.” Clarification is requested.
Claim 14 recites the limitation “the sectional area of the blood vessel” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation should recite “the cross-sectional area of each location of the blood vessel” as previously mentioned in claim 10. Clarification is requested.
Claim 15 recites the limitation “the sectional diameter” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. “The sectional diameter” was not previously mentioned in the claim or in previous claims. Examiner suggests amending the limitation to recite “a sectional diameter.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9 are rejected under 35 U.S.C. 101 because claim 1 recites a coronary artery load detection method. The method is drawn to the abstract idea of obtaining the cross-sectional area of a reference cavity and of each location of the blood vessel, obtaining voltage values, driving the primary device at a constant speed, obtaining a FFR of each location of the blood vessel, obtaining a plaque parameter, and drawing a model of the blood vessel according to the obtained sectional area and the 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 2 merely recites defining the primary device. Claims 3-6 recite performing mathematical processing on the obtained voltage values and cross-sectional area, which are grouped as mental processes. Claim 9 recites driving the primary device and stopping driving the primary device, which are grouped as mental processes.
Claims 10-15 and 18 are rejected under 35 U.S.C. 101 because claim 10 recites a coronary artery load detection system. The system is drawn to the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. The judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea nor is there an output to obtaining the cross-sectional area, voltage values, FFR value, plaque parameter, driving the primary device, and drawing a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 11 merely recites defining the primary device. Claims 12-15 recite performing mathematical processing on the obtained voltage values and cross-sectional area, which are grouped as mental processes. Claim 18 recites driving the primary device and stopping driving the primary device, which are grouped as mental processes.
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination, the following subject matter:
Regarding claims 1 and 10, obtaining the plaque parameter of each location of the blood vessel according to the obtained cross-sectional area of each location of the blood vessel, and the voltage values obtained when the impedance catheter is located at each location of the blood vessel, wherein the plaque parameter is                     
                        
                            
                                K
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        =
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                12
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                2
                            
                        
                    
                ; and wherein the method further comprises drawing a model of the blood vessel according to the obtained sectional area and the plaque parameter of each location of the blood vessel
Regarding claims 4 and 13, obtaining, according to the constant C obtained after the processing and the voltage values obtained by means of the step S2, a sectional area of the blood vessel when the impedance catheter is located at the bottom end of the blood vessel; and the following is obtained when the primary device is in the low frequency state:                    
                         
                        
                            
                                1
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                0
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                0
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                1
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        0
                                    
                                
                            
                        
                    
                ; or the following is obtained when the primary device is in the high frequency state:                     
                        
                            
                                1
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                0
                                            
                                        
                                    
                                    
                                        '
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                0
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                1
                            
                            
                                '
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        0
                                    
                                
                            
                        
                    
                ; so that when the impedance catheter is located at the bottom end of the blood vessel, the sectional area of the blood vessel is:                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                0
                            
                        
                        =
                        (
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                0
                                            
                                        
                                    
                                    
                                        '
                                    
                                
                            
                        
                        -
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                0
                                            
                                        
                                    
                                
                            
                        
                        )
                        /
                        (
                        
                            
                                C
                            
                            
                                1
                            
                            
                                '
                            
                        
                        -
                        
                            
                                C
                            
                            
                                1
                            
                        
                        )
                    
                , wherein                     
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        0
                                    
                                
                            
                        
                    
                 represents the electrical conductivity of the blood vessel,                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                0
                            
                        
                    
                 represents the sectional area of the blood vessel when the impedance catheter is located at the bottom end of the blood vessel,                     
                        
                            
                                U
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        0
                                    
                                
                            
                        
                    
                 represents the first voltage when the impedance catheter is located at the bottom end of the blood vessel at a low frequency, and                     
                        
                            
                                U
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        0
                                    
                                
                            
                            
                                '
                            
                        
                    
                 represents the first voltage value when the impedance catheter is located at the bottom end of the blood vessel at the high frequency.
Regarding claims 5 and 14, at a time point t=n∆t, a distance difference between a current location of the impedance catheter and the location of the bottom end of the blood vessel at which the impedance catheter is located is: L=Vn∆t, wherein L represents a distance difference, V represents a retracement speed of the impedance catheter, n represents a positive integer, and ∆t represents a time difference; the step S4 further comprises: performing linear interpolation on the sectional area                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                (
                                n
                                -
                                1
                                )
                                ∆
                                t
                            
                        
                    
                 of the blood vessel corresponding to the D-E loop and the sectional area                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                    
                 of the blood vessel corresponding to the E-F loop, to obtain the sectional area of the blood vessel corresponding to the D-F loop:                     
                        
                            
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        (
                                        n
                                        -
                                        1
                                        )
                                        ∆
                                        t
                                    
                                
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                +
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                +
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                 and the following are obtained when the primary device is in the low frequency state:                     
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                                ∆
                                t
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                1
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                ,                     
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                12
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                2
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        2
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                ,                    
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                +
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                +
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                3
                            
                        
                        =
                        =
                        
                            
                                1
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                        ∆
                                                        t
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                K
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                        ∆
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                , the following can be obtained upon introducing C1=C2=2C3:                     
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                1
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                                ∆
                                t
                            
                        
                        ∙
                        
                            
                                2
                                C
                            
                            
                                3
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                ,                     
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                12
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        ∙
                        
                            
                                2
                                C
                            
                            
                                3
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        2
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                ,                    
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                2
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                                +
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                            
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                +
                                
                                    
                                        C
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ∙
                        
                            
                                C
                            
                            
                                3
                            
                        
                        =
                        =
                        
                            
                                1
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                        ∆
                                                        t
                                                    
                                                
                                            
                                        
                                        +
                                        
                                            
                                                K
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                        ∆
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                , so that,                     
                        
                            
                                C
                            
                            
                                3
                            
                        
                        ∙
                        
                            
                                
                                    
                                        
                                            
                                                A
                                                r
                                                e
                                                a
                                            
                                            
                                                t
                                                =
                                                n
                                                ∆
                                                t
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                
                                    
                                        3
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        12
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        3
                                    
                                
                                ∙
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                            
                        
                        ∙
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        +
                        
                            
                                
                                    
                                        3
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        12
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        C
                                    
                                    
                                        3
                                    
                                
                                ∙
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                            
                        
                        ∙
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                                ∆
                                t
                            
                        
                        =
                        0
                    
                 defining                     
                        
                            
                                B
                            
                            
                                3
                            
                        
                        =
                        
                            
                                
                                    
                                        3
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        12
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        C
                                    
                                    
                                        3
                                    
                                
                                ∙
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                ,                     
                        
                            
                                A
                            
                            
                                3
                            
                        
                        =
                        
                            
                                
                                    
                                        3
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        12
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                ∙
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                -
                                2
                                ∙
                                
                                    
                                        I
                                    
                                    
                                        
                                            
                                                U
                                            
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        t
                                                        =
                                                        n
                                                    
                                                
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        C
                                    
                                    
                                        3
                                    
                                
                                ∙
                                
                                    
                                        A
                                        r
                                        e
                                        a
                                    
                                    
                                        t
                                        =
                                        
                                            
                                                n
                                                -
                                                1
                                            
                                        
                                        ∆
                                        t
                                    
                                
                            
                        
                        ∙
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                
                                    
                                        n
                                        -
                                        1
                                    
                                
                                ∆
                                t
                            
                        
                    
                 when the value of                     
                        
                            
                                I
                            
                            
                                
                                    
                                        U
                                    
                                    
                                        
                                            
                                                12
                                            
                                            
                                                t
                                                =
                                                n
                                            
                                        
                                    
                                
                            
                        
                    
                 gradually increases, the cross-sectional area of each location of the blood vessel is:                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                        =
                        
                            
                                
                                    
                                        -
                                        B
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            B
                                        
                                        
                                            3
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    4
                                    
                                        
                                            C
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            A
                                        
                                        
                                            3
                                        
                                    
                                
                            
                            
                                2
                                
                                    
                                        C
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                , wherein                     
                        
                            
                                A
                                r
                                e
                                a
                            
                            
                                t
                                =
                                n
                                ∆
                                t
                            
                        
                    
                 represents the cross-sectional area of each location of the blood vessel at the time point t,                     
                        
                            
                                K
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                 represents the electrical conductivity of the blood vessel corresponding to the D-E loop at the time point t,                     
                        
                            
                                K
                            
                            
                                
                                    
                                        2
                                    
                                    
                                        t
                                        =
                                        n
                                        ∆
                                        t
                                    
                                
                            
                        
                    
                 represents the electrical conductivity of the blood vessel corresponding to the E-F loop at the time point t,                     
                        
                            
                                U
                            
                            
                                
                                    
                                        1
                                    
                                    
                                        t
                                        =
                                        n
                                    
                                
                            
                        
                    
                represents the first voltage value of the blood vessel corresponding to the D-E loop at the time point t,                     
                        
                            
                                U
                            
                            
                                
                                    
                                        2
                                    
                                    
                                        t
                                        =
                                        n
                                    
                                
                            
                        
                    
                 represents the second voltage value of the blood vessel corresponding to the E-F loop at the time point t, and                     
                        
                            
                                U
                            
                            
                                
                                    
                                        12
                                    
                                    
                                        t
                                        =
                                        n
                                    
                                
                            
                        
                    
                 represents the third voltage value of the blood vessel corresponding to the E-F loop at the time point t.
Regarding claims 9 and 18
Claims 1 and 10 would be allowable if rewritten or amended to overcome the objections, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or rejections under 35 U.S.C. 101 set forth in this Office action.
Claims 4, 5, 9, 13, 14, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that the terms “reference cavity,” control module,” “data collection module,” and “data processing module” are clearly defined in the specification and particularly point out and distinctly claim the subject matter which regard as the invention. Regarding “reference cavity,” Examiner respectfully agrees, and the 35 U.S.C. 112(b) has been withdrawn. Regarding “control module,” “data collection module,” and “data processing module,” the Examiner has reached out to the quality assurance specialists (TQAS), who have agreed that “control module,” “data collection module,” and “data processing module” are commonly used in the art and have their plain and ordinary meaning, which is a computer or processor. However, in order to fully overcome the 35 U.S.C. 112(b) rejection, the disclosure should provide support for each of the steps the computer/processor perform, as the disclosure should provide support for the steps an algorithm performs. Because the disclosure does provide support, the 35 U.S.C. 112(b) rejections have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant’s amendments do not overcome the 35 U.S.C. 101 rejection. Although Applicant does amend the independent claims to include an output (drawing a model of the blood vessel according to the obtained sectional area and the plaque parameter of each location of the blood vessel), it is unclear how this output is tied to a practical application. The independent claim merely recites drawing a model. However, it is unclear how drawing a model would tie the steps into a practical application. Claims 9 and 18 mention that drawing the model aids in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791